Citation Nr: 1101254	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to February 
1959 and from October to December of 1950.  He died in June 2008, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision issued by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the 38 U.S.C.A. § 1151 claim.  
The appellant has previously initiated an appeal for service 
connection for the cause of the Veteran's death and for 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318, but, following an August 2009 Statement of the Case, she 
instead addressed only the 38 U.S.C.A. § 1151 claim in an August 
2009 letter.  Those other claims are accordingly not before the 
Board on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant requested a VA video conference hearing in her 
February 2010 Substantive Appeal.  She was scheduled for video 
conference hearings in July and August of 2010 but postponed both 
and was never rescheduled for another hearing.  Since she has a 
pending hearing request, this case must be remanded to the RO for 
a video conference hearing.  See 38 C.F.R. § 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant should be scheduled for a video 
conference hearing before a member of the 
Board at the earliest possible date.  She 
should be duly notified of this scheduled 
hearing.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

